Citation Nr: 1221411	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  07-28 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for bilateral sensorineural hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to an increased rating for internal derangement of the right knee, rated as 10 percent disabling prior to August 16, 2010. 

4. Entitlement to an increased initial rating for degenerative joint disease of the right knee, rated as 10 percent disabling prior to December 14, 2010. 

5.  Entitlement to an increased initial rating for degenerative joint disease of the right knee, rated as 30 percent disabling since December 14, 2010.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to March 1959. 

The bilateral hearing loss, tinnitus, and right knee matters come to the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). The right knee degenerative joint disease matter comes to the Board from an August 2007 rating decision of the VA RO in Newark, New Jersey.  The Veteran testified at a hearing before the undersigned in June 2010. 

This case was remanded by the Board in November 2010 for additional development, to include asking the Veteran to provide a release for records related to his total right knee replacement, attempting to secure complete clinical records of such treatment, and then affording the Veteran an examination of his right knee to ascertain the severity and manifestations of his service-connected disability.  With respect to the Veteran's right knee claims, a review of the record indicates that the Board's directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issue of entitlement to service connection for bilateral sensorineural hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  Prior to August 16, 2010, the Veteran's internal derangement of the right knee had not been manifested by at least moderate recurrent subluxation or lateral instability. 

2.  Prior to December 14, 2010, the Veteran's degenerative joint disease of the right knee had not been manifested by flexion limited to 30 degrees or less, extension limited to 15 degrees or less, or ankylosis. 

3.  Since December 14, 2010, the Veteran's degenerative joint disease of the right knee has not been manifested by chronic residuals of knee replacement consisting of severe painful motion or weakness in the affected extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected internal derangement of the right knee prior to August 16, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5259 (2011). 

2.  The criteria for a disability rating in excess of 10 percent for service-connected degenerative joint disease of the right knee prior to December 14, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5259 (2011). 

3.  The criteria for a disability rating in excess of 30 percent for service-connected degenerative joint disease of the right knee since December 14, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5055 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided the Veteran pre-adjudication notice by a letter dated in April 2006.  This notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence. 

Moreover, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The Veteran and his representative have not alleged any deficiency in notification, nor has any been shown.  As such, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim. 

With respect to the duty to assist, VA has obtained Army Reserves records, VA treatment records, and private treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran several VA examinations adequate for rating purposes.  Although the Veteran's active duty service treatment records from 1956 to 1959 have been destroyed, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time. 

II.  Increased Rating Claims

The Veteran seeks higher evaluations for his service-connected knee disorders.  By way of history, the Veteran was initially granted entitlement to service connection for internal derangement of the right knee with chondromalacia and assigned a 10 percent disability rating under Diagnostic Code 5257 (other impairment of the knee) by way of an October 1983 rating decision.  In February 2006, the Veteran filed a claim for an increased rating for his right knee disorder, alleging that his symptomatology had worsened.  In an August 2007 rating decision, the RO granted entitlement to service connection for degenerative joint disease of the right knee as secondary to the Veteran's service-connected internal derangement of the right knee and assigned a 10 percent rating under Diagnostic Codes 5010-5003 (arthritis) effective February 17, 2006.  However, the Veteran filed a notice of disagreement, alleging that he was entitled to higher evaluations for both his degenerative joint disease and internal derangement of his right knee.  In an April 2011 rating decision, the RO increased his evaluation for degenerative joint disease of the right knee from 10 percent under Diagnostic Codes 5010-5003 (arthritis) to 30 percent under Diagnostic Code 5055 (knee replacement) effective December 14, 2010, the date of the VA joints examination where it was first mentioned that the Veteran underwent a total right knee replacement in August 2010.  In a March 2012 rating decision, the RO began to rate the Veteran's residuals of internal derangement of the right knee, which was previously rated as 10 percent disabling under Diagnostic Code 5257 (other impairment of the knee) under Diagnostic Code 5055 (knee replacement) effective August 16, 2010, the date of his total right knee replacement. This effectively merged the Veteran's two separate ratings pertaining to the right knee under one Diagnostic Code in order to avoid evaluating the same manifestations of his right knee disorder under different diagnoses.  See 38 C.F.R. § 4.14 (2011).   The March 2012 rating decision also awarded the Veteran a temporary 100 percent rating for his right knee from August 16, 2010, the date of his total knee replacement, to October 1, 2011, a period of nearly 13 months, at which time his evaluation for the right knee under Diagnostic Code 5055 reverted back to 30 percent.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011). 

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Under Diagnostic Code 5259, a 10 percent evaluation is assigned for removal of semilunar cartilage that is symptomatic.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011). 

As discussed above, the Veteran was assigned at least a 10 percent evaluation for his right knee at all times during the appeal period.  As such, he is receiving the maximum schedular rating under this diagnostic code.  Therefore, he cannot receive an increased rating under Diagnostic Code 5259.  However, the Board will consider whether he can receive an increased rating under any other diagnostic code relating to the knee or on an extraschedular basis. 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, where there is a prosthetic replacement of a knee joint, a 100 percent rating is assignable for one year following implantation of prosthesis.  Thereafter the diagnostic code provides for a 60 percent evaluation for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disorder is to be rated by analogy to diagnostic codes 5256, 5261, or 5262, with a minimum 30 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).

Diagnostic Codes 5260 and 5261 provide the criteria for rating limitation of motion of the knee and leg.  Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2011). 

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion of the leg limited to 60 degrees.  A 10 percent rating is assigned for flexion of the leg limited to 45 degrees.  A 20 percent rating is assigned for flexion of the leg limited to 30 degrees.  A 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Under Diagnostic Code 5261, a noncompensable rating is assigned for extension of the leg limited to 5 degrees.  A 10 percent rating is assigned for extension of the leg limited to 10 degrees.  A 20 percent rating is assigned for extension of the leg limited to 15 degrees.  A 30 percent rating is assigned for extension of the leg limited to 20 degrees.  A 40 percent rating is assigned for extension of the leg limited to 30 degrees.  A 50 percent rating is assigned for extension of the leg limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Additionally, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra. 

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04. 

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011). 

The General Counsel for VA, in a precedent opinion (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis. General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997). Where additional disability is shown, a veteran rated under Diagnostic Code 5257 can also be compensated under Diagnostic Code 5003 and vice versa. 

Here, correspondence dated in May 2006 indicated that the Veteran received anti-inflammatory injections into his right knee.  The private physician indicted that the Veteran's right knee exhibited medial compartmental arthritis, varus deformity, and patellofemoral arthritis.  

The Veteran was afforded a VA joints examination in May 2006, at which time he complained of a constant aching pain and at times an intermittent, sharp pain in his right knee.  He indicated that his right knee pain was aggravated by walking and also stated that his knee buckled, although he did not report additional limitations following repetitive use or during flare-ups.  Upon objective examination, the Veteran exhibited no joint effusion or ligamentous laxity.  His range of motion was from zero to 100 degrees, with pain only at the end of the range of motion.  Following five repetitions, his knee pain increased only slightly and his range of motion remained the same, with no evidence of fatigue, weakness, or lack of endurance.  There was tenderness over both the medial and lateral joint line.  McMurray's testing was negative, and the Veteran's gait was normal and without significant deviation.  X-rays revealed significant narrowing of the medial femoral joint compartment as well as the patellofemoral joint compartment.  The examiner diagnosed the Veteran as having right knee osteoarthritis.  

The Veteran was next afforded a VA joints examination in July 2006, at which time he reported constant pain and swelling.  The Veteran further reported deformity, giving way, instability, stiffness, locking episodes, and effusion.  Upon objective examination, range of motion testing revealed flexion to 110 degrees, with pain at 80 degrees; and extension to -10 degrees, with no additional limitation of motion upon repetitive use.  There was no evidence of inflammatory arthritis, joint ankylosis, instability, patellar abnormality, effusion, or dislocation.  However, crepitus, clicking, grinding, locking and meniscus abnormality were noted.  The examiner diagnosed the Veteran as having moderate osteoarthritis of the right knee, and indicated that the disorder had merely a mild effect on chores, shopping, exercise, sports, recreation, and travel.  

In correspondence dated in March 2008, the Veteran's private orthopedist indicated that the Veteran had medial compartment arthritis, varus deformity, patellofemoral arthritis, and pain, and opined that the Veteran would more likely than not require a total right knee replacement in the future.  

The Veteran was afforded a VA joints examination in October 2009, at which time he described constant, intense right knee pain which was aggravated by walking and standing.  He reported that his right knee swelled, clicked, popped, and buckled.  Upon objective examination, there was mild tenderness to palpation over the medial and lateral joint lines.  Range of motion testing revealed flexion from zero to 90 degrees, with pain throughout the range of motion.  Pain increased after three repetitions of motion, although his actual range of motion remained the same, with no evidence of fatigue, weakness, or lack or endurance.  Anterior drawer and Lachman tests were negative, while the McMurray test was equivocal.  X-rays revealed mild-to-moderate patellofemoral osteoarthritis.  

In correspondence dated in September 2010, the Veteran's private orthopedist indicated that he underwent a right total knee replacement on August 16, 2010.  

The Veteran was afforded his most recent VA examination in December 2010, at which time he reported undergoing a total right knee replacement in August 2010.  He indicated that since his knee replacement he had experienced constant pain and discomfort in the right knee which was exacerbated by standing, bending, walking, and sitting for long periods of time.  He further reported buckling, but denied locking or incapacitating episodes.  Upon objective examination, generalized edema of the right knee was noted.  He lacked 10 degrees of full extension and his flexion was limited to 90 degrees, with complaints of pain throughout the range of motion.  Motor strength testing was normal upon both extension and flexion.  There was no fatigue, incoordination, or weakened movement upon repetitive motion.  There was no instability to varus, valgus, anterior, or posterior stressing.  The examiner opined that there would not be any additional limitations on functional ability due to repeated use of the right knee or during flare-ups.  The examiner based this on the fact that the Veteran's main problem was stiffness and decreased range of motion, and that increased use would actually increase his range of motion by strengthening his knee.  

With respect to the evaluation for the Veteran's internal derangement of the right knee prior to August 16, 2010, the Board finds that a rating in excess of 10 percent is not warranted.  There was no evidence of moderate subluxation or instability to warrant a 20 percent evaluation under Diagnostic Code 5257.  To the contrary, the May 2006 VA examiner indicated that there was no ligamentous laxity, while the March 2008 VA examiner indicated there was no instability or dislocation.  In addition, there was no evidence of ankylosis to warrant an evaluation under Diagnostic Code 5256, and no evidence of dislocated semilunar cartilage to warrant an evaluation under Diagnostic Code 5258.  At worst, range of motion testing revealed flexion limited to 80 degrees by pain and extension limited to -10 degrees, which would not warrant an evaluation in excess of 10 percent under Diagnostic Codes 5260 or 5261, even when considering DeLuca factors.  Moreover, there was no evidence of tibia and fibula impairment or genu recurvatum to warrant an evaluation under Diagnostic Code 5262 or 5263.  The Board notes that the Veteran was already separately service connected for degenerative joint disease of the right knee at this time, so he was already separately rated for arthritis.  

Similarly, with respect to the evaluation for the Veteran's degenerative joint disease of the right knee prior to December 14, 2010, the Board finds that a rating in excess of 10 percent is not warranted.  As indicated above, the Veteran was awarded a 10 percent evaluation due to a major joint or group of minor joints affected by limitation of motion due to arthritis.  There was no evidence of ankylosis to warrant an evaluation under Diagnostic Code 5256, and no evidence of dislocated semilunar cartilage to warrant an evaluation under Diagnostic Code 5258.  At worst, range of motion testing revealed flexion limited to 80 degrees by pain and extension limited to -10 degrees, which would not warrant an evaluation in excess of 10 percent under Diagnostic Codes 5260 or 5261, even when considering DeLuca factors.  Moreover, there was no evidence of tibia and fibula impairment or genu recurvatum to warrant an evaluation under Diagnostic Code 5262 or 5263.  

Finally, with respect to the evaluation for the Veteran's degenerative joint disease of the right knee since December 14, 2010, the Board finds that a rating in excess of 30 percent is not warranted.  As discussed above, the Veteran received a temporary 100 percent evaluation for one year under Diagnostic Code 5055 following the implantation of his right knee prosthesis in August 2010.  Thereafter, his evaluation under Diagnostic Code 5055 reverted to the minimum 30 percent evaluation.  There was no evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity with intermediate degrees of residual weakness, pain, or limitation of motion to warrant a rating in excess of 30 percent under Diagnostic Code 5055.  There was no evidence of ankylosis to warrant an evaluation under Diagnostic Code 5256, and no evidence of dislocated semilunar cartilage to warrant an evaluation under Diagnostic Code 5258.  At worst, range of motion testing revealed flexion limited to 90 degrees by pain and extension limited to -10 degrees, which would not warrant an evaluation in excess of the current 30 percent under Diagnostic Codes 5260 or 5261, even when considering DeLuca factors.  Moreover, there was no evidence of tibia and fibula impairment or genu recurvatum to warrant an evaluation under Diagnostic Code 5262 or 5263.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating. 

With regard to the Veteran's service-connected right knee disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's disability ratings contemplate his most limited range of motion measurements.  The Veteran's complaints of pain and limited tolerance for physical activity are also adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary. 

In short, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted. 

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims of entitlement to higher evaluations for his right knee disorder, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 







(CONTINUED ON THE NEXT PAGE)

ORDER

An increased rating for internal derangement of the right knee, rated as 10 percent disabling prior to August 16, 2010, is denied.

An increased initial rating for degenerative joint disease of the right knee, rated as 10 percent disabling prior to December 14, 2010, is denied.

An increased initial rating for degenerative joint disease of the right knee, rated as 30 percent disabling since December 14, 2010, is denied.


REMAND

The Veteran also seeks entitlement to service connection for bilateral sensorineural hearing loss and tinnitus.  Specifically, the Veteran claims that he began experiencing hearing loss and tinnitus during artillery training while stationed at Fort Smith, Arkansas, during his period of active service from February 1956 to March 1959.  Unfortunately, the Veteran's service treatment records from his period of active duty service in the 1950s were destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  However, his DD Form 214 confirms that his occupational specialty was artilleryman and that he received expert rifle training.  His service personnel records further reflect that he was a heavy vehicle driver while attached to a field artillery unit.  At his June 2010 Travel Board hearing, the Veteran testified that he was exposed to in-service acoustic trauma in the form of daily discharges from 105 mm and 155 mm guns as well as heavy vehicle noise.  

The Board finds that the Veteran's noise exposure in service is conceded, as it is consistent with his training and service. 38 U.S.C.A. § 1154(a) (West 2002).  He is also competent to say that he experienced problems with his hearing during, and soon after, service that have continued to the present.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Following service, the first audiological test of record is found on the Veteran's December 1977 Report of Medical Examination upon his enlistment into the Army Reserves.  At that time, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
 10
10
10
10
LEFT
30
20
20
40
30

With respect to the Veteran's left ear, as the auditory threshold in the 4000 Hertz frequency is 40 decibels or greater, and the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, the Veteran's impaired hearing, at least of the left ear, is considered to be a disability for VA purposes based on these results.   

However, subsequent audiological tests conducted while the Veteran was in the Army Reserves revealed hearing within normal limits.  In March 1982, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
 0
10
15
15
LEFT
5
5
10
30
20

Similarly, in June 1983, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 15
15
15
15
LEFT
15
10
15
25
30

The Veteran was afforded a VA audiological examination in August 2006, at which time the examiner indicated that his right ear was within normal limits at 500 Hertz through 2000 Hertz, with mild sensorineural hearing loss at 3000 Hertz through 4000 Hertz.  His left ear suffered from mild-to-moderately-severe sensorineural hearing loss from 500 Hertz through 4000 Hertz.  The examiner noted that the Veteran was a gunner with an artillery outfit while in service, and indicated that no hearing protection was provided to him while in service.  The Veteran admitted experiencing a few post-service head traumas, but denied any significant post-service noise exposure.  Curiously, the August 2006 examiner recommended that the Veteran be referred to the ear, nose, and throat clinic for further evaluation, although it does not appear that this recommendation was followed.  

The Veteran was afforded another VA audiological examination in November 2009, at which time he was diagnosed with normal-to-moderate sensorineural hearing loss in his right ear and normal-to-severe sensorineural hearing loss in his left ear.  The Veteran reported exposure to weaponry during in-service training with only occasional provision of ear protection.  He claimed he used hearing protection at weapons qualifications during his post-service career as a police officer, and denied any recreation noise exposure.  However, the examiner opined that the Veteran's current hearing loss and tinnitus were less likely as not caused by or a result of active military service.  The examiner explained that the Veteran's active duty audiological tests were not available for review, and that his available audiological tests from his time in the Army Reserves showed clinically normal hearing thresholds which did not meet the criteria for hearing loss disability under VA regulations.  The examiner explained that, "Current scientific evidence asserts that hearing loss related to acoustic exposure or trauma occurs immediately at the time of insult and has not been found to present with a progressive onset."  Rather, "Hearing loss with a progressive onset is commonly symptomatic of presbycusis, genetic inheritance, medical pathology, subsequent civilian noise exposure, etc."   Significantly, however, the Board reiterates that, as discussed above, hearing loss disability for VA purposes in his left ear was demonstrated on his December 1977 Report of Medical Examination.

In correspondence dated in July 2010, the Veteran's private otolaryngologist diagnosed him with mild high-frequency sensorineural hearing loss in the right ear and a moderate high-frequency sensorineural hearing loss in the left ear.  The otolaryngologist emphasized that peripheral asymmetry existed with the left ear being poorer than the right ear, and opined that it was thus more likely that the Veteran's hearing loss and tinnitus were due to his military experience, particularly since he was a gunner.  

In its November 2010 remand instructions, in light of the referral recommended by the August 2006 VA examiner, the Board directed the RO to afford the Veteran a VA examination conducted by an otolaryngologist to determine the probable etiology of his hearing loss and tinnitus.  However, the Veteran was first afforded another VA audiological examination in December 2010, at which time he was diagnosed with normal-to-moderate sensorineural hearing loss in his right ear and normal-to-severe sensorineural hearing loss in his left ear.  The examiner again opined that the Veteran's current bilateral hearing loss and tinnitus were less likely as not caused by or a result of his time in active duty.  The examiner explained that the Veteran's active duty treatment records were not available, and that his Army Reserves records from 1982 and 1983 revealed hearing sensitivity to be clinically normal, although the hearing loss noted in 1977 was also acknowledged.  The November 2010 examiner repeated the November 2009 examiner's statement that, "Current scientific evidence asserts that hearing loss related to acoustic exposure or trauma occurs immediately at the time of insult and has not been found to present with a progressive onset," and that, "Hearing loss with a progressive onset is commonly symptomatic of presbycusis, genetic inheritance, medical pathology, subsequent civilian noise exposure, etc."   

The Veteran was then afforded a VA ear disease examination by a physician.  The physician agreed with the audiologist's conclusion that the Veteran's hearing loss and tinnitus were less likely than not due to his military service.  The physician based this conclusion on the fact that there was no documentation of hearing loss or tinnitus in the available military records.  Moreover, the physician indicated that the Veteran had "a normal audiometric examination in the 1977, 1982, and 1983."  

Again, as discussed above, the Veteran's December 1977 audiological test did not show normal results for his left ear.  Moreover, the Board emphasizes that in claims for hearing loss where in-service exposure to excessive noise is conceded, "normal" hearing acuity or a lack of hearing impairment by VA standards (see 38 C.F.R. § 3.385 (2011)) at separation from service is not necessarily fatal to a claim.  A veteran may still be able to establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Therefore, the Board finds that another VA otolaryngology examination and opinion be obtained keeping this tenet in mind.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
 
Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran by letter and request that he provide authorization identifying the names and addresses of all providers, to include any within the VA system, who treated him for hearing loss and tinnitus after service.  After securing the necessary releases, the RO should request this information and associate it with the claims folder. 

2. The RO should then schedule the Veteran for an ear examination by a VA otologist or ear, nose and throat (ENT) specialist (otolaryngologist).  The claims file and a copy of this remand must be made available to the examiner.  The examiner must indicate whether the claims folder and any pertinent Virtual VA records were reviewed.  All indicated tests and studies should be performed and clinical findings must be reported in detail.  The examination report should reflect consideration of the Veteran's documented medical history (to include the December 1977 examination report documenting hearing disability in the left ear), the Veteran's conceded exposure to in-service acoustic trauma, current complaints, and the July 2010 private opinion that the Veteran's hearing loss and tinnitus were more likely than not due to in-service acoustic trauma as a gunner.  

Based on a thorough review of the evidence of record and the physical examination findings, the examiner should provide an opinion with complete rationale, as to probable etiology of hearing loss and tinnitus, whether it is at least as likely as not that current bilateral hearing loss and tinnitus relate back to service on any basis, or whether each or both are more likely of post service onset and unrelated to service. 

3.  The RO should ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide a medical opinion.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned to the examiner for correction.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After taking any further development deemed appropriate, the RO should readjudicate the issues on appeal.  If a benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


